                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


CAMERON B. MURDOCH,

                              Plaintiff,

                                             Case No.: 21-CV-0202
                                             Circuit Court Case No.: 2020CV006882
v.

CITY OF MILWAUKEE, ALFONSO MORALES,
CAPTAIN HEATHER WURTH,
LIEUTENANT MARK WROBLEWSKI,
JOSEPH ZAWIKOWSKI, DONALD KRENZIEN,
and JUSTIN HEARD,

               Defendants.


      NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL
________________________________________________________________________

       PLEASE TAKE NOTICE that Robin A. Pederson, Deputy City Attorney, hereby

appears as counsel for the defendants, the City of Milwaukee, Heather Wurth, Mark

Wroblewski, Joseph Zawikowski, Donald Krenzien, and Justin Heard and substitutes for

Assistant City Attorney Naomi E. Gehling. Attorney Gehling will no longer be the

attorney of record in the above-captioned case, and her name may be removed from the

court’s efiling distribution list.




          Case 2:21-cv-00202-WED Filed 04/30/21 Page 1 of 2 Document 7
         Dated at Milwaukee, Wisconsin this 30th day of April, 2021.

                                          TEARMAN SPENCER
                                          City Attorney

                                          s/Naomi E. Gehling
                                          NAOMI E. GEHLING
                                          Assistant City Attorney
                                          State Bar No. 1061388
                                          800 City Hall
                                          200 East Wells Street
                                          Milwaukee, WI 53202
                                          (414) 286-2601
                                          Email: ngehli@milwaukee.gov
                                          Attorneys for Defendants
                                          The City of Milwaukee, Heather Wurth,
                                          Mark Wroblewski, Joseph Zawikowski,
                                          Donald Krenzien, and Justin Heard


1032-2020-1687.001/274341




                                             2

            Case 2:21-cv-00202-WED Filed 04/30/21 Page 2 of 2 Document 7
